Title: To James Madison from William Pinkney, [5 February 1814]
From: Pinkney, William
To: Madison, James


        
          Sir.
          Saturday morning [5 February 1814]
        
        I beg your permission to mention to you that Mr. William Kilty calculates upon losing his office of Chancellor of Maryland, on account of federal ascendancy in that State, and that I have reason to believe he would be much gratified by having an opportunity of accepting the Station of Comptroller, which is said to be vacant. I believe Mr. Kilty is well known to you—and consequently that it is unnecessary for me to speak of his great worth and his Habits of Application to Business—but I may be allowed nevertheless to say that I have known him from my first setting out in Life, and that I can vouch for him that he is every way competent to the Duties of this office. He will stand in need of it too—for his property is very small, and his Brother’s Family (which is large) is, and ever since his Brother’s Death has been, dependent upon him. He cannot return to his profession I am quite sure with any prospect of Success. Mr. Kilty is beloved by all who know him, and his appointment would I am confident be universally approved. I pray you to excuse my Interference upon this occasion. I certainly would not trouble you upon it, sincerely as I esteem Mr Kilty, if I was not convinced that the public Good would be promoted by his appointment. I have the Honour to be, with sincere Attachment & Respect your faithful & obedient Servant
        
          Wm. Pinkney
        
      